 


114 HR 2729 IH: American Export Promotion Act of 2015
U.S. House of Representatives
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2729 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2015 
Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Meehan) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To authorize appropriations to the Secretary of Commerce to establish public-private partnerships under the Market Development Cooperator Program of the International Trade Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Export Promotion Act of 2015. 2.Additional funding for the market development cooperator program of the Department of Commerce (a)In generalThere is authorized to be appropriated to the Secretary of Commerce, for the period beginning on the date of the enactment of this Act and ending on the last day of the 18th month thereafter, $4,000,000 for the Manufacturing and Services unit of the International Trade Administration—
(1)to establish public-private partnerships under the Market Development Cooperator Program of the International Trade Administration; and (2)to underwrite a portion of the start-up costs for new projects carried out under that Program to strengthen the competitiveness and market share of United States industry, not to exceed, for each such project, the lesser of—
(A)1/3 of the total start-up costs for the project; or (B)$500,000.
(b)RequirementsIn obligating and expending the funds appropriated pursuant to subsection (a), the Secretary of Commerce shall give preference— (1)to activities that assist small- and medium-sized businesses in the United States; and
(2)to activities that the Secretary determines will create or sustain the greatest number of jobs in the United States or obtain the maximum return on investment.  